      Case 1:10-cv-00780-EAW-JJM Document 389 Filed 06/26/20 Page 1 of 5




                                                                                                        Michael B. Hurd
                                                                                                    Direct: (913) 232-5023
                                                                                               mhurd@hoveywilliams.com
June 26, 2020

VIA E-MAIL

The Honorable Jeremiah J. McCarthy
United States Magistrate Judge
United States District Court, Western District of New York
2 Niagara Square
Buffalo, New York 14202

     RE: Steuben Foods, Inc. v. Jasper Products, LLC, No. 1:13-cv-01118-EAW-JJM

Dear Judge McCarthy,

       I write on behalf of Jasper Products to address the term “hot hydrogen peroxide spray” in
claim 20 of U.S. Patent No. 6,945,013. As discussed during the June 16, 2020 claim-construction
hearing, Jasper agrees with Shibuya and Hood’s claim-construction position that the term cannot
be construed to avoid indefiniteness. June 6, 2020 Hearing Transcript (“Hg. Tr.”), at 28:15–29:4.

        A patent must “inform those skilled in the art about the scope of the invention with
reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). While
recognizing that “absolute precision is unattainable,” this standard nonetheless requires enough
precision “to afford clear notice of what is claimed, thereby apprising the public of what is still
open to them.” Id. at 899 (citation, alteration, and internal quotation omitted). Thus, a claim term
is indefinite if its language “might mean several different things and no informed and confident
choice is available among the contending definitions.” Media Rights Techs., Inc. v. Capital One
Fin. Corp., 800 F.3d 1366, 1371 (Fed. Cir. 2015) (quoting Nautilus, 572 U.S. at 911 n.8).

        The claims and specification of the ’013 patent completely fail to provide a temperature
range for “hot hydrogen peroxide spray.” Thus, a person of ordinary skill could know the precise
temperature of the hydrogen peroxide in question but still not know whether hydrogen peroxide at
that temperature meets the “hot” limitation. This defeats the public-notice function that patent
claims are required to provide. See Nautilus, 572 U.S. at 899.

       At the claim-construction hearing, Steuben argued that those skilled in the art would
understand “hot” to mean not just “warm” but “really hot,” Tr. at 30:6, 30:11–12, 31:13–21
(emphasis added). Obviously, this argument does not clarify the scope of the claim at all—nor
does the testimony of Steuben’s own expert, Dr. Sharon.

        In his deposition, Dr. Sharon confirmed that a person of skill cannot determine the bounds
of “hot.” While he testified that “hot” has a “threshold” temperature and insisted that a skilled
artisan would know what it meant, he could not identify the threshold temperature and testified

                10801 Mastin Boulevard, Suite 1000 | 84 Corporate Woods | Overland Park, Kansas 66210
                          Tel: (913) 647-9050 | Fax: (913) 647-9057 | www.hoveywilliams.com

                                  Limited Liability Partnership of Professional Corporations
                                                       Established 1929
      Case 1:10-cv-00780-EAW-JJM Document 389 Filed 06/26/20 Page 2 of 5

The Honorable Jeremiah J. McCarthy                                                          June 26, 2020
Steuben Foods, Inc. v. Jasper Products, LLC, No. 1:13-cv-01118-EAW-JJM                             Page 2

that the art did not teach it:

                Q. Can you tell me what that threshold [temperature] is – [cross
                   talk]

                A. I cannot—I will not put precise mathematical number on it. It’s
                   a pretty complex matter. If you look in the art, nobody puts a
                   specific number on it. It’s understood by a person of ordinary
                   skill in the art what it means to be hot as a sterilant. But I did not
                   put a—and will not put a precise mathematical number on it.

Case 1:10-cv-781, Dkt. 346-3, Sharon Dep., Tr. 27:11–20.

       Dr. Sharon further testified that he did not know how one skilled in the art would access
the supposed knowledge of the temperature threshold, other than referring to other publications
and the patent itself:

                A. The temperature needs to be considered hot by a person of
                   ordinary skill in the art.

                Q. What I’m trying to get at is, how—how would one access that
                   information if they wanted to stay below the hot range?

                A. I don’t know what they would do to stay below the hot range.
                   What they would do to find where you know, what hot is, they
                   would look in publications such as Toledo, and they would look
                   in the patent for any additional guidance, you know, which it
                   gives on the—upper end.

Id.. Tr. 54:22–55:10.

       But Dr. Sharon could not point to any guidance in the ’013 patent. Id., Tr. 56:1–4. And
when presented with the publication he referenced, the Toledo paper, he could not identify any
minimum threshold temperature: “Toledo does not put a precise mathematical number. Toledo
gives you a range of curves.” Id., Tr. 57:5–7.

        Figure 4 from the Toledo paper plots the survival rate of a particular type of bacteria over
time when exposed to a specified concentration of hydrogen peroxide at various temperatures.
When shown the range of time-and-temperature curves in this figure, Dr. Sharon circled three
curves that he considered “hot”—the 76°C, 68°C, and 56°C curves:
      Case 1:10-cv-00780-EAW-JJM Document 389 Filed 06/26/20 Page 3 of 5

The Honorable Jeremiah J. McCarthy                                                    June 26, 2020
Steuben Foods, Inc. v. Jasper Products, LLC, No. 1:13-cv-01118-EAW-JJM                       Page 3




Id., Tr. 63:5–7 & Ex. 3. But Dr. Sharon refused to say whether the 45°C or 35°C curves would be
considered “hot”:

               Q. Can you tell me whether the 35 degree or 45 degree would be
                  considered hot?

               A. I’m not—I’m not going to give—I’m not going to give a precise
                   number like that. I mean, you know, I think it’s pretty clear in
                   looking at this, what would be considered hot.
                  ****
               Q. Are you able to tell me for the other three curves [45°C, 35°C,
                  and 24°C] whether or not a skilled artisan would consider them
                  to be hot with reasonable certainty?

               A. What I can tell you is that I think a skilled artisan would not
                  consider 24 degrees C to be hot and—as far as, you know, now
                  you’re wanting to put a precise mathematical number on that,
                  you know, for hot you know, I’m not going to do [it].

Id., Tr. 61:5–12, 63:9–19 (objections omitted).

        Thus, according to Steuben’s own expert, the minimum threshold for “hot” is between
56°C and 24°C—i.e., 132°F and 75°F. Locating the low end of “hot” somewhere between a
beautiful spring day and the hottest temperature ever recorded on Earth does not provide clear
notice of what is claimed. See Nautilus, 572 U.S. at 899. And even as to that broad range of “hot”
      Case 1:10-cv-00780-EAW-JJM Document 389 Filed 06/26/20 Page 4 of 5

The Honorable Jeremiah J. McCarthy                                                    June 26, 2020
Steuben Foods, Inc. v. Jasper Products, LLC, No. 1:13-cv-01118-EAW-JJM                       Page 4

temperatures, Dr. Sharon equivocated. Although he testified that he would not consider 24°C
hydrogen peroxide to be “hot,” he agreed that the Toledo paper shows hydrogen peroxide to be an
effective anti-microbial agent at that temperature if exposed to the microbes at the right
concentration and for the right length of time. Case 1:10-cv-781, Dkt. 346-3, Tr. 15:15–16:6; see
also Fig. 4 above. Dr. Sharon also testified that a skilled artisan would consider 50°C hydrogen
peroxide “hot” even if were ineffective, such as at a very low concentration. Id., Tr. 47:21–49:12.

        Steuben’s proposed construction—hot enough to be effective but not so hot as to deform
the bottles—calls Dr. Sharon’s broad, imprecise temperature range even further into question. If
the bounds of “hot” hydrogen peroxide are tied to its effectiveness as a sterilant, hydrogen peroxide
heated to a particular temperature may be effective at a particular concentration for a particular
length of time but ineffective at a different concentration for a different length of time. In Geneva
Pharmaceuticals, Inc. v. GlaxoSmithKlinePLC, 349 F.3d 1373 (Fed. Cir. 2003), the Federal Circuit
refused to adopt a proposed construction for the claim term “synergistically effective amount” that
would exclude “a given antibiotic, bacteria, or disease combination [that] provides no synergy.”
Id. at 1384. The court found that under this proposed construction, a particular formulation “might
infringe or not depending on its usage in changing circumstances,” which is “the epitome of
indefiniteness.” Id. (affirming summary judgment of invalidity); see also Halliburton Energy
Servs. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) (“When a proposed construction requires
that an artisan make a separate infringement determination for every set of circumstances in which
the composition may be used, and when such determinations are likely to result in differing
outcomes (sometimes infringing and sometimes not), that construction is likely to be indefinite.”).
Steuben’s proposed “hot enough to be effective” construction would create exactly that improper
outcome—i.e., “hot” hydrogen peroxide sprays that would sometimes infringe and sometimes not,
depending on concentration and time of exposure. Because changing the concentration and length
of exposure makes hydrogen peroxide either effective or ineffective as an anti-microbial agent at
a particular temperature, no skilled artisan applying Steuben’s proposed construction could make
an “informed and confident choice” when attempting to determine the lower limit of “hot.” See
Media Rights, 800 F.3d at 1371.

         The upper boundary of “hot” is also indefinite under Steuben’s proposed construction,
because the meaning of “hot” would change with the type of packaging material being used. See
’013 patent, 15:56–64 (comparing claim 4 (using glass bottles) with claim 5 (using plastic bottles)).
It is also unclear whether the supposed upper boundary of “hot” limits the scope of the terms. Dr.
Sharon testified that the temperature of bottle deformation simply defined the “window of
operation,” not the claim term. Case 1:10-cv-781, Dkt. 346-3, Tr. 53:14–54:3.

         The additional authority Steuben cited at the claim-construction hearing provides no further
clarity. See Hg. Tr. at 27:11–14. Exmark Manufacturing Co. v. Briggs & Stratton Power Products
Group, 879 F.3d 1332 (Fed. Cir. 2018), stands only for the Federal Circuit’s previously articulated
proposition that functional language can “promote[] definiteness because it helps bound the scope
of the claims by specifying the operations that the [claimed invention] must undertake.” Id. at 1346
(quoting Cox Commc’ns, Inc. v. Sprint Commc’n Co., 838 F.3d 1224, 1232 (Fed. Cir. 2016)). But
the claims and specification of the ’013 patent do not provide the type of functional language that
helped define the bounds of the asserted claims in Exmark, which recited a multiblade lawn-mower
deck with “elongated and substantially straight baffle portions” oriented so that “the cuttings from
      Case 1:10-cv-00780-EAW-JJM Document 389 Filed 06/26/20 Page 5 of 5

The Honorable Jeremiah J. McCarthy                                                   June 26, 2020
Steuben Foods, Inc. v. Jasper Products, LLC, No. 1:13-cv-01118-EAW-JJM                      Page 5

said first cutting blade will be deflected inwardly within the said circle defined by the blade tip
path of said second cutting blade.” Id. By observing whether the baffle portions deflected cuttings
as claimed and comparing them to other components of the baffle and mower to determine whether
they were, in fact, “elongated and substantially straight,” a skilled artisan “would understand the
objective boundaries of the claim.” Id. at 1347.

        Here, the only functional language Steuben identifies is related to the hydrogen peroxide’s
effectiveness as an anti-microbial agent. As shown above, even hydrogen peroxide at temperatures
that Dr. Sharon would not identify as “hot” during his deposition can be effective at achieving
commercial sterility depending on the concentration and time of exposure. Thus, unlike the
detailed functional language of the Exmark claims, the spare and limited functional language of
the claims and specification at issue in this case does not permit a skilled artisan to define “hot”
with reasonable certainty.

       Because nothing in the patent or the art teaches the boundaries of “hot” hydrogen peroxide
with reasonable certainty, the term is indefinite and incapable of construction.

                                              Sincerely,
                                              HOVEY WILLIAMS LLP


                                              By
                                                     Michael B. Hurd

cc:    All counsel of record (via ECF)
